DETAILED ACTION
Formal Matters
Claims 1-11 are pending and under examination.   
Priority
The instant application is a national stage application of PCT/TR2019/050152 filed on 3/11/2019, which claims priority from Turkish application TR2018/03493 filed on 3/12/2018.  
Information Disclosure Statements
The information disclosure statement from 10/26/2020 has been considered by the examiner.  
Claim Objections
	Claims 3 and 5 are objected to for the recitations of “2.9 mg the alexidine dihydrochloride compound” and “2.5 mg the sodium pentaborate pentahydrate compound”, which are more appropriately “2.9 mg of the alexidine dihydrochloride compound” and “2.5 mg of the sodium pentaborate pentahydrate compound”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 2 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for indicating that the second sodium pentaborate pentahydrate solution has a concentration of 10 uM and then diluting the second solution in a medium to obtain a 250 uM concentration of sodium pentaborate pentahydrate.  It is unclear how the second solution would be diluted to increase its concentration from 10 uM to 250 uM.  Either the applicant has confused units or values in the claim or applicant intended to add a medium with higher concentration sodium pentaborate pentahydrate to increase the concentration from 10 uM to 250 uM (which would not actually be dilution).  Applicant needs to reconsider how the concentrations in the steps are laid out between the “supplying of a first sodium pentaborate pentahydrate solution” and the “diluting the second sodium pentaborate pentahydrate solution” steps.  For the purpose of compact prosecution, the examiner will consider the concentrations that appear to be the final intent of the product-by-process limitations (2.5 uM).  
Claim 2 is indefinite for the final recitation of “to obtain a mixed solution with a final concentration of 2.5 uM”.  As there are two different drugs in the solution (the alexidine dihydrochloride and the sodium pentaborate pentahydrate), it is not clear which of the drugs is being obtained at this value or if both drugs will share this concentration.  
Claims 7-11 include parenthetical notations that are akin to “for example”.  The parentheticals provide for cell lines that are types of cell lines that represent the cells in front of the parenthetical notation.  Regarding claims 7-11, the phrase "for example" (the parentheticals) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin WO 2014200447 and Yip et al (Molecular Cancer Therapeutics, 2006, volume 5, pages 2234-2240).
Claims 2 and 4 provide for product-by-process limitations (steps of making the chemotherapeutic agent) (see MPEP 2113 - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”).  If the prior art allows for a formulation with concentrations of alexidine dihydrochloride and sodium pentaborate pentahydrate, the inclusion of DMSO and the form of a solution, then it reads on the claims.  
Claims 7-11 provide for functions/properties of the agent.  If the prior art allows for such functionalities, then it will read on these claims.  In regards to claim 6, stability is a property of the drugs themselves and since the prior art teaches those drugs, they will have such stability to degradation in those time and temperature conditions.  
Sahin teaches using boron compounds for a low-cost angiogenesis inhibitor used for chemotherapy treatments (abstract). Sahin teaches using sodium pentaborate pentahydrate and also its effect on HUVEC cell viability (Figure legends of Sahin and examples, pages 6 and 7).  Sahin 
Sahin does not teach the addition of alexidine dihydrochloride.  
Yip teaches use of alexidine dihydrochloride as an anticancer agent that causes apoptosis (abstract).  Yip teaches ED50 values of 1.8 and 2.6 micromolar (1 mg/L to 1.5 mg/L) for cancer cell lines versus higher ED50 values against non-cancer cells (abstract).  Yip allows for combination therapies with alexidine dihydrochloride (Combination Therapy section). Yip teaches 4 micromolar (2.3 mg/L) alexidine dihydrochloride (Alexidine dihydrochloride induces apoptosis).  Yip teaches DMSO (dimethylsulfoxide) for dissolving the alexidine dihydrochloride (Compound dilutions).  Yip teaches higher ED50 values for untransformed (non-cancer cells) than for cancer cells (abstract).  Thus, Yip’s teachings provide that alexidine dihydrochloride will be used at concentrations that would be effective at killing more than 50% of cancer cells while being below 50% effective at killing normal, healthy cells.  
One of ordinary skill in the art at the time of instant filing would have included the sodium pentaborate pentahydrate anti-cancer agent of Sahin with the alexidine dihydrochloride anti-cancer agent of Yip in order to produce a combination therapy for treating cancer with a reasonable expectation of success.  Sahin and Yu provide for agents with concentration/amount ranges that act to treat cancer, and thus, one of ordinary skill in the art would combine these agents to provide for an agent that combines the anti-cancer effects of each of those agents to gain a therapeutic 

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MARK V STEVENS/Primary Examiner, Art Unit 1613